DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a continuation of U.S. Patent Application Serial Number 16/523,032, filed July 26, 2019, which is a continuation of U.S. Patent Application Serial Number 15/912,104, filed March 5, 2018, now US. Patent No. 10,407,361, which is a divisional of U.S. Patent Application Serial Number 15/487,181, filed April 13, 2017, now U.S. Patent No. 9,944,573, which claims priority to U.S. Provisional Patent Application Serial Number 62/322,190, filed April 13, 2016, U.S. Provisional Patent Application Serial Number 62/341,307, filed May 25, 2016, U.S. Provisional Patent Application Serial Number 62/341,308, filed May 25, 2016, U.S. Provisional Patent Application Serial Number 62/379,675, filed August 25, 2016, U.S. Provisional Patent Application Serial Number 62/397,798, filed September 21, 2016, and U.S. Provisional Patent Application Serial Number 62/417,102, filed November 3, 2016.
In view of the claims filed November 18, 2020, claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4, 10, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 (line 1-2), the recitation “a post-bed cracking zone of the OCM reactor” is considered indefinite. What is it? How is it different as compared to the other zone(s) in the OCM reactor? One of ordinary skill in art would not understand the claimed invention.
Claim 10 (line 2), the recitation “generates high pressures steam”. Without the introduction of water to the OCM reactor system, where is the “steam” coming from?
	Claim 19 (line 2), the recitation “maximum temperature” is considered indefinite. The term “maximum” is a subjective term that would be perceived differently by different people with different view or background.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,870,611. Although the claims at invention of claims 1-20 of instant application fully encompasses the invention of claims 1-21 of U.S. Patent No. 10,870,611. Applicants must recognize that claim 16 of U.S. Patent No. 10,870,611 refers claim 12 as a method invention.
7.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,944,573. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of claims 1-20 of instant application fully encompasses the invention of claims 1-34 of U.S. Patent No. 9,944,573.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1, 3-6, 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler et al. (US 5,118,898).

    PNG
    media_image1.png
    347
    867
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    275
    856
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    280
    846
    media_image3.png
    Greyscale



Tyler et al. (abstract) disclose a process for the production of ethylene from methane and ethane through exothermic oxidative coupling reaction in fluidized bed reactor (which can be considered an OCM reactor as claimed in claim 6).

    PNG
    media_image4.png
    589
    435
    media_image4.png
    Greyscale



Tyler et al. (Fig. 1) shows stream of methane, stream of oxygen, and stream of ethane are introduced into a oxidative coupling reactor to be converted into olefins resulting by-products/unreacted materials, such as methane, carbon dioxide, carbon monoxide, and hydrogen gases. 
Regarding claims 8, 12, 18, Tyler et al. (Fig. 1, #17) disclose the use of air and an air separation plant.
Regarding claim 9, Tyler et al. (Fig. 1, #22) disclose a heat exchanger.


    PNG
    media_image5.png
    834
    550
    media_image5.png
    Greyscale



Regarding the recitation “mixer mixes” of claim 16, in the absence of a specific type of mixer being claimed, the teaching of Tyler et al. is adequate for the rejection of claim 16 because when streams of methane feed, recycle methane, and oxygen (Fig. 1, #13, #14, #16) come together at a common junction for forming a mixture of the oxidative coupling reaction, the common junction itself can be considered a “mixer” because the common junction itself serves the purpose of mixing the different components to form a mixture.
Regarding claims 3, 13, 17, Tyler et al. (col. 6, line 65) indicates that natural gas is used in the disclosed process.

    PNG
    media_image6.png
    78
    453
    media_image6.png
    Greyscale



Tyler et al. (Fig. 2) shows stream of methane, stream of oxygen, and stream of ethane are introduced into a oxidative coupling reactor to be converted into unsaturated hydrocarbon products (118.3 mol. of ethane, 1.9 mol. of propane, 1.5 mol. of C4+), and  resulting by-products/unreacted materials, such as ethane, carbon dioxide.


    PNG
    media_image7.png
    821
    459
    media_image7.png
    Greyscale



	Regarding the claimed “butadiene” product of claim 1, although indicated in minor amount, Tyler et al. (col. 2, line 11) clearly indicated that butadiene (part of the higher hydrocarbons) has been made as a product by the disclosed oxidative coupling process.

    PNG
    media_image8.png
    231
    449
    media_image8.png
    Greyscale



In view of the 112 rejection set forth for claims 4, 10, 19, claims 4, 10, 19 are also rejected along with other rejected claims because an OCM reactor (fluidized bed reactor) and a heat exchanger have been taught in Tayler et al. (Fig. 1).

Allowable Subject Matter
11.	Claims 2, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, providing that the ODP rejection is overcome.
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Tyler et al. (US 5,118,898) to render the present invention anticipated or obvious to one of ordinary skill in the art. There is inadequate teaching in Tyler et al. to teach the “recycling of unreacted ethylene to the dimerization reactor” feature of claim 2 or the “catalyst comprising titanium” feature of claim 7.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097. The examiner can normally be reached Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
October 13, 2021